     Case 2:21-cv-00265-JCM-BNW Document 8
                                         6 Filed 03/19/21
                                                 03/17/21 Page 1 of 2
                                                                    3



 1    Richard C. Gordon
      Nevada Bar No. 9036
 2    Michael Paretti
      Nevada Bar No. 13926
 3    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 4    Las Vegas, NV 89169
      Telephone: (702) 784-5200
 5    Facsimile: (702) 784-5252
      Email: rgordon@swlaw.com
 6    mparetti@swlaw.com
 7    Attorneys for Defendant
      Rent-A-Center West, Inc.
 8

 9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11    SHIRLEY CELCIS,                                    CASE NO.: 2:21-cv-00265-JCM-BNW
12                           Plaintiff,                  STIPULATION AND ORDER FOR
                                                         EXTENSION TO RESPOND TO
13    vs.                                                COMPLAINT
14    AARON’S, INC; RENT-A-CENTER                        (FIRST REQUEST)
      WEST, INC,
15
                             Defendants.
16

17             Plaintiff Shirley Celcis (“Celcis”) and Defendant Rent-A-Center West, Inc. (“Rent-A-

18   Center”) (collectively, the “Parties”), by and through their undersigned counsel, for good cause

19   shown, hereby stipulate and agree to extend Rent-A-Center’s deadline to respond to Celcis’

20   Complaint [ECF No. 1] to April 7, 2021, for the following reasons:

21             1.    On February 23, 2021, Celcis served the Complaint and Summons on Rent-A-

22   Center.

23             2.    Rent-A-Center’s Response is currently due March 17, 2021.

24             3.    Counsel for Rent-A-Center was only recently retained, and requires additional time

25   to locate, organize, and review the relevant documents and prepare the appropriate response. In

26   addition, the Parties are discussing potential settlement.

27

28
     Case 2:21-cv-00265-JCM-BNW Document 8
                                         6 Filed 03/19/21
                                                 03/17/21 Page 2 of 2
                                                                    3



 1            4.     The Parties agreed to the extension requested herein.

 2            5.     This extension request is sought in good faith and is not made for the purpose of

 3   delay.

 4            Therefore, the Parties respectfully request a 21-day extension for Rent-A-Center to respond

 5   to Celcis’ Complaint up to and including April 7, 2021.

 6

 7        DATED: March 17, 2021                              DATED: March 17, 2021
 8        KRIEGER LAW GROUP, LLC                             SNELL & WILMER L.L.P.
 9
      By: /s/ Shawn Miller                              By: /s/ Richard C. Gordon
10        David Krieger                                     Richard C. Gordon
          Nevada Bar No. 9086                               Nevada Bar No. 9036
11        Shawn Miller                                      Michael Paretti
          Nevada Bar No. 7825                               Nevada Bar No. 13926
12        2850 W. Horizon Ridge Parkway,                    3883 Howard Hughes Parkway
          Suite 200                                         Suite 1100
13        Henderson, Nevada 89052                           Las Vegas, Nevada 89169
14        Attorneys for Plaintiff Shirley Celcis             Attorneys for Defendant Rent-A-Center
                                                             West, Inc.
15

16                                                 ORDER

17                                                 IT IS ORDERED that Rent-A-Center West, Inc.

18                                                 shall respond to Plaintiff’s Complaint on or before

19                                                 April 7, 2021.

20

21                                                 UNITED STATES MAGISTRATE JUDGE
22
                                                   DATED: March __,
                                                                19, 2021
                                                                    2021
23

24

25

26

27

28

                                                     -2-
